[Cite as In re A.F., 2018-Ohio-4813.]


STATE OF OHIO                     )                  IN THE COURT OF APPEALS
                                  )ss:               NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

IN RE: A.F.                                          C.A. Nos.     29117
                                                                   29118



                                                     APPEAL FROM JUDGMENT
                                                     ENTERED IN THE
                                                     COURT OF COMMON PLEAS
                                                     COUNTY OF SUMMIT, OHIO
                                                     CASE No.   DN-17-07-0536

                                 DECISION AND JOURNAL ENTRY

Dated: December 5, 2018



        HENSAL, Judge.

        {¶1}     Appellants, C.F. (“Mother”) and S.F. (“Father”), appeal from a judgment of

Summit County Court of Common Pleas, Juvenile Division, that terminated their parental rights

and placed their minor children in the permanent custody of Summit County Children Services

Board (“CSB”). This Court affirms.

                                                I.

        {¶2}     Mother and Father are the biological parents of A.F., born July 12, 2017. Their

two older children were removed from their custody and later involuntarily placed in the

permanent custody of two different children services agencies before A.F. was born. Because

the parents continued to exhibit similar parenting problems after the birth of A.F, the child was

removed from their custody when he was five days old.
                                               2


       {¶3}    CSB moved for permanent custody of A.F. shortly after he was adjudicated a

dependent child. The agency alleged grounds under R.C. 2151.414(E), including that their

parental rights to two older siblings had been involuntarily terminated. R.C. 2151.414(E)(11).

       {¶4}    Following a hearing on the motion, the trial court terminated parental rights and

placed A.F. in the permanent custody of CSB. Mother and Father separately appealed and their

appeals were later consolidated. Their assignments of error will be addressed together because

they are closely related.

                                               II.

                            MOTHER’S ASSIGNMENT OF ERROR

       THE COURT FINDING THAT PERMANENT CUSTODY WAS IN THE
       BEST INTEREST OF THE CHILD IS AGAINST THE MANIFEST
       WEIGHT OF THE EVIDENCE.

                            FATHER’S ASSIGNMENT OF ERROR

       THE GRANT OF PERMANENT CUSTODY WAS AGAINST THE
       MANIFEST WEIGHT OF THE EVIDENCE WHERE REUNIFICATION
       COULD HAVE OCCURRED WITHIN A REASONABLE TIME.

       {¶5}    Mother and Father argue that the trial court’s permanent custody decision was not

supported by the evidence presented at the hearing. Before a juvenile court may terminate

parental rights and award permanent custody of a child to a proper moving agency it must find

clear and convincing evidence of both prongs of the permanent custody test: (1) that the child is

abandoned; orphaned; has been in the temporary custody of the agency for at least 12 months of

a consecutive 22-month period; the child or another child in a parent’s custody has been

adjudicated abused, neglected, or dependent on three separate occasions; or the child cannot be

placed with either parent within a reasonable time or should not be placed with either parent,

based on an analysis under R.C. 2151.414(E); and (2) that the grant of permanent custody to the
                                                 3


agency is in the best interest of the child, based on an analysis under R.C. 2151.414(D). See

R.C. 2151.414(B)(1) and 2151.414(B)(2); see also In re William S., 75 Ohio St.3d 95, 99 (1996).

        {¶6}    The trial court found that CSB satisfied the first prong of the permanent custody

test for reasons including that the parents’ rights had been involuntarily terminated with respect

to two siblings of the child. See R.C. 2151.414(E)(11). The parents do not challenge any of the

trial court’s first prong findings.

        {¶7}    Instead, both parents challenge the trial court’s finding that permanent custody

was in the best interest of A.F.       When determining the child’s best interest under R.C.

2151.414(D), the juvenile court must consider all relevant factors, including the interaction and

interrelationships of the child, the child’s wishes, the custodial history of the child, the need for

permanence in the child’s life, and whether any of the factors set forth in R.C. 2151.414(E)(7) to

(11) apply to the facts of the case. R.C. 2151.414(D)(1); In re R.G., 9th Dist. Summit Nos.

24834 and 24850, 2009-Ohio-6284, ¶ 11.

        {¶8}    The parents’ interaction with A.F. throughout this case was limited to closely

supervised visits. Mother attended approximately 60 percent of the scheduled visits, but Father

attended only about 20 percent of the visits that were available to him.            Father told the

caseworker that he missed visits because he had to work, but the caseworker testified that Father

continued to miss visits even after she changed the visitation times to accommodate his work

schedule.

        {¶9}    Witnesses also expressed concern that, when the parents did visit, they did not

engage in much cuddling or face-to-face interaction with A.F. but tended to keep him in his

stroller. The guardian ad litem testified that he had observed only a “marginal” bond between
                                                  4


Mother and A.F. Because Father had missed so many visits with the child, the guardian ad litem

had seen him with A.F. only once during the eight months before the hearing.

           {¶10} The parents’ visits were always closely supervised because of the agency’s

concern about their ability to safely meet the basic needs of A.F. Visitation supervisors testified

that they needed to redirect the parents’ behavior during every visit with A.F. Mother was

resistant to redirection and often emphasized that this is her third child, even though none of her

children had ever resided with her for more than a few days.

           {¶11} Several witnesses testified that the parents did not demonstrate the ability to

appropriately hold, feed, or diaper A.F. For example, the parents repeatedly required redirection

while holding A.F. to support his head and/or avoid blocking his nose and mouth so he could

breathe. Mother walked away from A.F. while changing his diaper on an elevated surface and,

another time, failed to strap him into his stroller. The parents could not prepare A.F.’s bottle

without help from those supervising the visits and Mother tended to over feed him. Diapering

and changing A.F.’s clothes continued to be a struggle for Mother throughout this case. Both

parents, particularly Mother, lacked the ability to soothe A.F. when he became fussy. Mother

often responded by trying to feed him more.

           {¶12} Because A.F. was too young to express his wishes, the guardian ad litem spoke on

his behalf. The guardian opined that permanent custody was in the best interest of the child

because the parents do not have the ability to appropriately care for him, even in a supervised

setting.

           {¶13} The custodial history of A.F. had been spent primarily in foster care. A.F. lived

with his parents for only a couple of days after birth. The remainder of his short life had been

spent in the temporary custody of CSB. The child was in need of a legally secure permanent
                                                5


placement, his parents were not able to appropriately care for him, and CSB had been unable to

find any suitable relatives who were willing to do so. A.F. had been placed in the same foster

home throughout this case and had become bonded to the entire family. All of his needs were

being met in that home and the foster parents expressed interest in adopting him if the agency

received permanent custody.

       {¶14} The trial court was also required to consider the fact that the parents’ rights to

A.F.’s older siblings had been involuntarily terminated and they failed to present evidence to

demonstrate that, despite the prior terminations, they could provide an appropriate home for A.F.

See R.C. 2151.414(D)(1)(e); R.C. 2151.414(E)(11). The parents’ two older children were also

removed from their custody shortly after each of them was born because the parents were unable

to appropriately care for them due to their untreated mental health problems and significant

intellectual disabilities. One CSB employee, who had also worked with the parents during this

case and the 2013 case involving one of the older siblings, testified that she had observed no

improvement in their parenting ability over the past several years. The parents presented no

evidence on their own behalf to demonstrate that their parenting ability had improved. See In re

G.L.S., 9th Dist. Summit Nos. 28874, 28893, 2018-Ohio-1606, ¶ 19.

       {¶15} Given the undisputed evidence before the trial court, the parents have failed to

demonstrate that the trial court erred in concluding that permanent custody to CSB was in the

best interest of A.F. The parents’ assignments of error are overruled.

                                               III.

       {¶16} The parents’ assignments of error are overruled. The judgment of the Summit

County Court of Common Pleas, Juvenile Division, is affirmed.

                                                                             Judgment affirmed.
                                                 6




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellants.




                                                     JENNIFER HENSAL
                                                     FOR THE COURT


SCHAFER, P. J.
CARR, J.
CONCUR.


APPEARANCES:

AVIVA L. WILCHER, Attorney at Law, for Appellant.

ANGELA M. KILLE, Attorney at Law, for Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and HEAVEN DIMARTINO, Assistant
Prosecuting Attorney, for Appellee.

CHRISTINA BOLLMAN, Guardian ad Litem.